DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,977,873
Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations of the instant invention are anticipated by the aforementioned US Patent.
In the case of anticipation, there need not be any motivational analysis, since, the claim limitations of the instant invention are encompassed by the above-mentioned US Patent.


In other words, the underlined limitations, that are the common limitations between the Instant invention and the issued Patent being similar, and are thought to be novel, however, the only difference being the section in the issued patent which is not underlined and it would not deviate the novelty of the invention.
Below, a tabular comparison, is indicative of such inclusion:

                  Application 17/194,837
                  US Patent 10,977,873
1. An electronic device comprising:
a camera; a display; and a processor configured to: capture at least one image including a face of a user by using the camera, control the display to display a three-dimensional (3D) object comprising an animation effect relate to a facial expression of the user identified based on the at least one image, obtain a first image including the 3D object comprising the animation effect, and transmit the first image to an external electronic device, wherein the first image is capable of being transmitted using a plurality of applications.
1. An electronic device comprising: 
a camera; a display; and a processor configured to: obtain a first image including one or more external objects by using the camera, display to output a three-dimensional (3D) object generated based on attributes related to a face among the one or more external objects using the display, generate a 3D avatar for the face based on at least one graphic attribute from among a plurality of graphic attributes which can be applied to the 3D object, and generate a second image including at least one object reflecting a predetermined facial expression or motion using the 3D avatar.


Regarding claims 2-15, similar analysis as those presented for claim 1, with respect to claims 2-15, of the aforementioned US Patent are applicable.

                                             
                                                   Prior Art of record

The Prior Art which are pertinent to Applicant’s invention but were not relied upon:

            Liu et al. (USPAP       2002/0012,454), recites, “a technique for creating a 3D face model using images obtained from an inexpensive camera associated with a general-purpose computer. Two still images of the user are captured, and two video sequences. The user is asked to identify five facial features, which are used to calculate a mask and to perform fitting operations. Based on a comparison of the still images, deformation vectors are applied to a neutral face model to create the 3D model. The video sequences are used to create a texture map. The process of creating the texture map references the previously obtained 3D model to determine poses of the sequential video images”.
            Cosatto et al. (USPN       6,504,546), recites, “A method for modeling three-dimensional objects to create photo-realistic animations using a data-driven approach. The three-dimensional object is defined by a set of separate three-dimensional planes, each plane enclosing an area of the object that undergoes visual changes during animation”.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Wednesday, September 28, 2022